Case 3:17-cv-02183-MEM Document 64 Filed 08/21/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

ROBERT STOUD CIVIL ACTION
Plaintiff
Vv.
SUSQUEHANNA COUNTY
Defendant No. 3:17-CV-2183-MEM

 

PLAINTIFF’S MOTIONS IN LIMINE
NOW COMES, the Plaintiff, Robert Stoud, by and through his counsel, and
in support of this motion, avers as follows:
1. Motions in limine in this matter are due on August 21, 2020.
2. Trial in this matter is scheduled for September 28, 2020.

Motion in Limine to Permit Plaintiff to Call
Michael Giangrieco as a Witness at Trial

3. The previous paragraphs are incorporated herein as if set forth at length.

4, Plaintiff intends to call Michael Giangrieco, Esquire as a witness at trial.

5. Plaintiff expects the Defendant to object citing attorney-client privilege as
Attorney Giangrieco served as County Solicitor for the period at issue in this

matter.

 
Case 3:17-cv-02183-MEM Document 64 Filed 08/21/20 Page 2 of 7

6. Attorney Giangrieco filed a Complaint against Susquehanna County on May
19, 2020. A copy of the Complaint is attached hereto and incorporated
herein as Exhibit A.

7. In said Complaint, Attorney Giangrieco stated he spoke to Commissioner
Arnold repeatedly about actions she was taking that were contrary to
Susquehanna County policy, and could potentially expose the County to
liability. See Exhibit A at Paragraph 11.

8. The Complaint also notes that the words of Attorney Giangrieco were not
part of his job duties as County Solicitor because the attorney appointed by
Susquehanna County’s insurance company had the responsibility to control
Arnold’s actions concerning litigation against Susquehanna County. See
Exhibit A at Paragraph 12.

9. In fact, this allegation is true because Susquehanna County was being
represented by Attorney Robin Reed in the EEOC matters regarding Plaintiff
Stoud and Maggie McNamara.

10.As such, it is submitted that Attorney Giangrieco was not the County’s
attorney for the EEOC matter and, as such, no such attorney-client privilege

exists.
Case 3:17-cv-02183-MEM Document 64 Filed 08/21/20 Page 3 of 7

11.Assuming arguendo that attorney-client privilege does exist between
Attorney Giangrieco and Susquehanna County, it would fall under the
crime-fraud exception to attorney-client privilege.

12.It is the purpose of the crime-fraud exception to the attorney-client privilege
to assure that the “seal of secrecy” between lawyer and client does not
extend to communications “made for the purpose of getting advice for the
commission of a fraud” or crime. Haines v. Liggett Group, Inc., 975 F.2d 81
(3 Cir. 1992) (citing United States v. Zolin, 491 U.S. 554, 562-63 (1989)).

13.The Giangrieco Complaint states that documents prepared in the EEOC
complaint response were false and inaccurate and did not reflect the facts
given by Attorney Giangrieco and others See Exhibit A at Paragraph 15.

14.The Giangrieco Complaint states that he and other employees saw the EEOC
complaint response and knew said response was false. See Exhibit A at
Paragraph 16.

15.The Giangrieco Complaint states that he and other employees were asked to
lie and to change statements previously made to protect Commissioner
Arnold. See Exhibit A at Paragraph 17.

16.Lying, changing statements, and falsifying documents would clearly

constitute commission of a fraud and/or crime. Specifically, this would have
Case 3:17-cv-02183-MEM Document 64 Filed 08/21/20 Page 4 of 7

been statements and documents related to responses to Plaintiff Stoud’s and
McNamara’s EEOC Complaints.
17.As such, these actions would serve as an exception to the attorney-client
privilege that would permit Attorney Giangrieco to testify at trial in this
matter.
WHEREFORE, the undersigned respectfully request that this Honorable Court
issue an Order permitting Attorney Giangrieco to testify at trial in this matter.

Motion in Limine to Permit Questioning of Commissioners Hall, Arnold, and
Warren Related to Lies and Inaccuracies in EEOC Response

18.The previous paragraphs are incorporated herein as if set forth at length.

19.As referenced above, the Giangrieco Complaint makes it clear that
statements and documents were falsified related to the EEOC response and
that he and other employees were asked to lie to protect Commission
Arnold. See Exhibit A at Paragraphs 15-19.

20.Plaintiff should have the right to question Commissioners Hall, Arnold, and
Warren about the contents of the EEOC complaint response and ask about
their knowledge of any lies or inaccuracies in said response.

21.If Defendant asserts the attorney-client privilege to thwart this line of
questioning, it is submitted that said line of questioning would not violate
the privilege because it would only pertain to the witnesses’ own knowledge

of events.
Case 3:17-cv-02183-MEM Document 64 Filed 08/21/20 Page 5 of 7

22. Assuming arguendo that attorney-client privilege does exist, however, said
line of questioning would fall under the crime-fraud exception to the
aforesaid privilege for the reasons stated above concerning Attorney
Giangrieco’s testimony.

WHEREFORE, the undersigned respectfully request that this Honorable Court

issue an Order permitting Plaintiff to question Commissioners Hall, Arnold, and
Warren related to lies and inaccuracies in the EEOC complaint response.

Motion in Limine to Bar Defendant From Submitting Any Evidence of Proper
Human Resources Procedures

23.The previous paragraphs are incorporated herein as if set forth at length.

24.Pursuant to this Court’s Order (Doc. 48), Plaintiff submitted its expert report
and curriculum vitae to defense counsel on July 1, 2019.

25.The Plaintiff's expert, Patricia Staples, is a human resources/management
specialist.

26.Pursuant to Doc. 48, defense counsel was to submit its expert reports on or
before August 16, 2019.

27.Defense counsel did not submit an expert report on or before August 16,
2019 nor subsequent thereto.

28.Given the Plaintiff's timely submission of the expert report related to proper
human resources and management procedures and defense counsel’s failure

to submit any expert report to counter the same, Defendant should be
Case 3:17-cv-02183-MEM Document 64 Filed 08/21/20 Page 6 of 7

precluded from submitting any evidence related to proper human resources

procedures at the time of trial.

WHEREFORE, the undersigned respectfully request that this Honorable Court

issue an Order precluding Defendant from submitting any evidence related to

proper human resources procedures.

Date: August 21, 2020

Respectfully Submitted:

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire
Bar I.D. # PA 49625

gmk@mkpvlaw.com

/s/ Christopher J. Szewezyk, Esquire
Bar I.D. # PA 306689
cjs@mkpvlaw.com

Mazzoni, Karam, Petorak, and
Valvano

321 Spruce Street

Suite 201

Scranton, PA 18503

P: (570) 348-0776

F: (570) 348-2755

 
Case 3:17-cv-02183-MEM Document 64 Filed 08/21/20 Page 7 of 7

CERTIFICATE OF SERVICE

I, Gerard M. Karam, Esquire, hereby certify that I have served a true and
correct copy of the foregoing document via electronic service/ECF system on the

21st day of August, 2020.

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire

 
